PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and Respondent's Answer.
Claimant seeks to recover $695.40 for technological services it provided to Respondent. The invoices were never received by Respondent.
In its Answer, Respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $695.40.
Award of $695.40